DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-9, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk U.S. PAP 2017/0295118 A1 in view of Ronnewinkel U.S. PAP 2005/0228790 A1.
Regarding claim 1 Kirk teaches a system (devices, systems, and/or methods for auto-generating subject suggestions, see abstract) comprising: 
a processor (one or more processors, see par. [0027]); 
and memory storing instructions that, when executed by the processor (The server 104 may comprise memory 202 storing various forms of applications, see par. [0027]), cause the system to perform a set of operations, the set of operations comprising: 
receiving content corresponding to one or more portions of a current email being composed by a user (text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036];  a set of n-grams are generated from text within an email body of an email being composed by a user, see abstract); 
parsing the received content corresponding to the one or more portions of the current to identify one or more email topics (e could drive to the Akron Movie Theatre together” may be parsed to identify unigrams of 1 word, see par. [0036]; features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]); 
evaluating the one or more email topics to determine an intent of the current email, wherein the determined intent is associated with one of a request, a question a statement or an action (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]); 
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  
However Kirk does not teach selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action; and formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent.
IN the same field of endeavor Ronnewinkel teaches a method of responding to a received message includes analyzing content of a received message to select which of a plurality of predefined categories relates to the received message. Each predefined category has response information linked to it, see abstract. This document describes various computing software programs and methods that enable a system, such as an enterprise computing system, to obtain higher levels of integration and performance by improving coordination among business process steps, see par. [0009].  Teaches selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action (If an email editor module is executed, the method includes using a response template selected from among the business objects linked to the selected category, see par. [0012]. A linked business object 624 is a response template 50 that may be incorporated into the email editor 626 for the purpose of providing the agent pre-formatted, predefined content for an email, see par. [0077]); formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent (The agent has initiated the step of creating the response email by selecting the drop down list box (DDLB) 730 in the email viewset editor 710. A drop-down list box menu 730 displays four response template titles that are in the response templates 50 within the set of linked business objects 240. In this example, the agent can select from the four LEGOLAND.RTM. locations, namely Billund, California, Deutschland, and Windsor, see par. [0085]).
It would have been obvious to one of ordinary skill in the art to combine the Kirk invention with the teachings of Ronnewinkel for the benefit of providing the agent pre-formatted, predefined content for an email, see par. [0077].


Regarding claim 4 Kirk teaches the system according to claim 1, wherein the intent is a request for time, or a request for information (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]).  
Regarding claim 5 Kirk teaches the system according to claim 1, wherein the one or more portions of the current email include the subject line (using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]).  
Regarding claim 7 Kirk teaches the system according to claim 1, wherein the set of operations includes: 
identifying content of a previous email that is similar to the received content corresponding to the one or more portions of the current email ( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]); 
extracting a subject line from the previous email as an email topic (a set of classifiers are trained using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]); 
and updating at least one slot of the selected template with the email topic including the extracted subject line (email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]).  
Regarding claim 8 Kirk teaches the system according to claim 1, wherein the set of operations includes replacing an existing subject line of the current email with the subject line suggestion (email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time, see par. [0043]).  
Regarding claim 9 Kirk teaches a method (devices, systems, and/or methods for auto-generating subject suggestions, see abstract) comprising: 
receiving content corresponding to one or more portions of a current email being composed by a user (text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036];  a set of n-grams are generated from text within an email body of an email being composed by a user, see abstract); 
parsing the received content corresponding to the one or more portions of the current to identify one or more email topics (e could drive to the Akron Movie Theatre together” may be parsed to identify unigrams of 1 word, see par. [0036]; features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]); 
evaluating the one or more email topics to determine an intent of the current email, wherein the determined intent is associated with one of a request, a question a statement or an action (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]); 
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  
However Kirk does not teach selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action; and formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent.
IN the same field of endeavor Ronnewinkel teaches a method of responding to a received message includes analyzing content of a received message to select which of a plurality of predefined categories relates to the received message. Each predefined category has response information linked to it, see abstract. This document describes various computing software programs and methods that enable a system, such as an enterprise computing system, to obtain higher levels of integration and performance by improving coordination among business process steps, see par. [0009].  Teaches selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action (If an email editor module is executed, the method includes using a response template selected from among the business objects linked to the selected category, see par. [0012]. A linked business object 624 is a response template 50 that may be incorporated into the email editor 626 for the purpose of providing the agent pre-formatted, predefined content for an email, see par. [0077]); formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent (The agent has initiated the step of creating the response email by selecting the drop down list box (DDLB) 730 in the email viewset editor 710. A drop-down list box menu 730 displays four response template titles that are in the response templates 50 within the set of linked business objects 240. In this example, the agent can select from the four LEGOLAND.RTM. locations, namely Billund, California, Deutschland, and Windsor, see par. [0085]).
It would have been obvious to one of ordinary skill in the art to combine the Kirk invention with the teachings of Ronnewinkel for the benefit of providing the agent pre-formatted, predefined content for an email, see par. [0077].
Regarding claim 12 Kirk teaches the method according to claim 9, wherein the determined intent is a request for time, or a request for information (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]).
Regarding claim 13 Kirk teaches the method according to claim 9, wherein the one or more portions of the current email include the subject line (using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]).  
Regarding claim 15 Kirk teaches the method according to claim 9, further comprising:
identifying content of a previous email that is similar to the received content corresponding to the one or more portions of the current email ( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]); 
extracting a subject line from the previous email as an email topic (a set of classifiers are trained using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]); 
and updating at least one slot of the selected template with the email topic including the extracted subject line (email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]).  
Regarding claim 16 Kirk teaches the method according to claim 9, further comprising receiving the content corresponding to the  one or more portions of the current email in response to receiving an indication that the user is composing the current email (the email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]).  
Regarding claim 17 Kirk teaches the method according to claim 9, further comprising replacing an existing subject line of the current email with the subject line suggestion (email subject suggestion may be updated based upon one or more new n-grams derived from a current state of the email at the second point in time, see par. [0043]).    
Regarding claim 18 Kirk teaches a method comprising: 
receiving content corresponding to one or more portions of a current email being composed by a user (text may be extracted from an email body of an email, displayed through an email creation interface for email composition, to generate a set of n-grams, see par. [0036];  a set of n-grams are generated from text within an email body of an email being composed by a user, see abstract); 
parsing a first portion of the received content to identify one or more email topics of the current email (could drive to the Akron Movie Theatre together” may be parsed to identify unigrams of 1 word, see par. [0036]; features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]); 
determining based on a second portion of the received content an intent of the current email, wherein the determined intent is associated with one of a request, a question a statement or an action (features of n-grams within the set of n-grams may be identified. For example, a feature may correspond to a proper noun feature e.g., a name of a person or business within in n-gram, a date feature e.g., a particular date, date range, or holiday within an n-gram,  an event feature e.g., an n-gram “let's go to the music festival” corresponding to a music festival event,  a location feature e.g., an n-gram “Manhattan”, an identified person feature e.g., an n-gram “George Washington”, etc, see par. [0038]);
identifying content of a previous email that is similar to the received content corresponding to the one or more portions of the current email ( classifiers, trained using a training set of email body text and email subjects e.g., historic emails sent by the user, where feature within email bodies and/or attachments are correlated to actual email subjects used for such emails, see par. [0039]); 
extracting a subject line from the previous email as an email topic (a set of classifiers are trained using a training set of email body text and email subjects to create a set of trained classifiers, see par. [0002]); 
and updating at least one slot of the selected template with the email topic including the extracted subject line (email subject suggestion may be displayed within an email subject input interface during email body composition of the email by the user through the email creation interface, see par. [0043]);
and causing the subject line suggestion to be output to a display device (the email subject suggestion may be provided through the email creation interface, see par. [0042]).  
However Kirk does not teach selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action; and formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent.
IN the same field of endeavor Ronnewinkel teaches a method of responding to a received message includes analyzing content of a received message to select which of a plurality of predefined categories relates to the received message. Each predefined category has response information linked to it, see abstract. This document describes various computing software programs and methods that enable a system, such as an enterprise computing system, to obtain higher levels of integration and performance by improving coordination among business process steps, see par. [0009].  Teaches selecting, based on the determined intent, a template comprising a plurality of slots customized for formulating a subject line suggestion for the one of the request, the question, the statement, or the action (If an email editor module is executed, the method includes using a response template selected from among the business objects linked to the selected category, see par. [0012]. A linked business object 624 is a response template 50 that may be incorporated into the email editor 626 for the purpose of providing the agent pre-formatted, predefined content for an email, see par. [0077]); formulating the subject line suggestion by populating at least one slot of the selected template with at least one email topic of the one or more email topics related to the determined intent (The agent has initiated the step of creating the response email by selecting the drop down list box (DDLB) 730 in the email viewset editor 710. A drop-down list box menu 730 displays four response template titles that are in the response templates 50 within the set of linked business objects 240. In this example, the agent can select from the four LEGOLAND.RTM. locations, namely Billund, California, Deutschland, and Windsor, see par. [0085]).
It would have been obvious to one of ordinary skill in the art to combine the Kirk invention with the teachings of Ronnewinkel for the benefit of providing the agent pre-formatted, predefined content for an email, see par. [0077].
Regarding claim 21 Kirk teaches the method of claim 18 wherein the intent is a request for time, or a request for information (a specific action feature e.g., an n-gram “want to go eat pizza for lunch at Pizza Plus” corresponding to a get pizza at Pizza Plus action, see par. [0038]). 
 

Claims 2, 3, 10, 11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk U.S. PAP 2017/0295118 A1 in view of Ronnewinkel U.S. PAP 2005/0228790 A1, further in view of Michels EP 3654258 A1.

Regarding claim 2 Kirk in view of Ronnewinkel does not teach the system according to claim 1, wherein determining the one or more email topics includes: comparing the received content to content of a plurality of previous emails to identify common content; removing the common content from the received content; and generating a plurality of topic vectors based on remaining content after removing the common content.  
In the same field of endeavor Michels teaches the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails (Before an email is passed to the smart-routing algorithm, preprocessing is performed. The text data is preprocessed according to the following steps: All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
removing the common portions from the received content (All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
and generating a plurality of topic vectors based on the content remaining after removing the common portions (Each text part may be preprocessed to a preprocessed text part. Herein, preprocessing of an item to a preprocessed item may comprise removing and/or replacing a subpart of the item based on a regular expression or an identity. Preferably, for a text part, and more preferably for each text part, a topic category and/or a reference document from each of the at least one document database is selected based on the preprocessed text part, see par. [0032]).  
It would be obvious to one of ordinary skill in the art to combine the Kirk in view of Ronnewinkel invention with the teachings of Michels for the benefit retrieving more accurate topic categories by using clean data, see abstract, and par. [0061].

Regarding claim 3 Kirk teaches the system according to claim 2, wherein the set of operations includes: ranking each topic vector of the plurality of topic vectors based on a similarity to one or more topic vectors provided from a corpus of previous emails (a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold, see par. [0051]); 
and formulating the subject line suggestion based on populating the selected template with a topic vector having a higher ranking than other topic vectors of the plurality of topic vectors ( A content subject suggestion 812 for the content 808 may be generated based upon the target n-gram, see par. [0051]).  
Regarding claim 10 Kirk in view of Ronnewinkel does not teach the method according to claim 9, wherein determining the one or more email topics includes:  26M&G Docket No. 14917.3820US01 MS Docket No. 4071392-US-NPcomparing the received content to content of a plurality of previous emails to identify common content; removing the common content from the received content; and generating a plurality of topic vectors based on remaining content after removing the common content.  
In the same field of endeavor Michels teaches the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails (Before an email is passed to the smart-routing algorithm, preprocessing is performed. The text data is preprocessed according to the following steps: All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
removing the common portions from the received content (All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
and generating a plurality of topic vectors based on the content remaining after removing the common portions (Each text part may be preprocessed to a preprocessed text part. Herein, preprocessing of an item to a preprocessed item may comprise removing and/or replacing a subpart of the item based on a regular expression or an identity. Preferably, for a text part, and more preferably for each text part, a topic category and/or a reference document from each of the at least one document database is selected based on the preprocessed text part, see par. [0032]).  
It would be obvious to one of ordinary skill in the art to combine the Kirk in view of Ronnewinkel invention with the teachings of Michels for the benefit retrieving more accurate topic categories by using clean data, see abstract, and par. [0061].

Regarding claim 11 Kirk teaches the method according to claim 10, further comprising: 
ranking each topic vector of the plurality of topic vectors based on a similarity to one or more topic vectors provided from a corpus of previous emails (a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold, see par. [0051]); 
and formulating the subject line suggestion based on populating the selected template with a topic vector having a higher ranking than other topic vectors of the plurality of topic vectors ( A content subject suggestion 812 for the content 808 may be generated based upon the target n-gram, see par. [0051]).  
Regarding claim 22 Kirk in view of Ronnewinkel does not teach the method according to claim 18, wherein determining the one or more email topics includes: comparing the received content to content of a plurality of previous emails to identify common content; removing the common content from the received content; and generating a plurality of topic vectors based on remaining content after removing the common content.  
In the same field of endeavor Michels teaches the system according to claim 1, wherein determining the one or more email topics includes: comparing the content to a plurality of emails sent by a user to identify portions common to the received content and at least one email of the plurality of emails (Before an email is passed to the smart-routing algorithm, preprocessing is performed. The text data is preprocessed according to the following steps: All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
removing the common portions from the received content (All email signatures are removed based on a regular expression which finds common email closings e.g. "sincerely", see par. [0050]); 
and generating a plurality of topic vectors based on the content remaining after removing the common portions (Each text part may be preprocessed to a preprocessed text part. Herein, preprocessing of an item to a preprocessed item may comprise removing and/or replacing a subpart of the item based on a regular expression or an identity. Preferably, for a text part, and more preferably for each text part, a topic category and/or a reference document from each of the at least one document database is selected based on the preprocessed text part, see par. [0032]).  
It would be obvious to one of ordinary skill in the art to combine the Kirk in view of Ronnewinkel invention with the teachings of Michels for the benefit retrieving more accurate topic categories by using clean data, see abstract, and par. [0061].

Regarding claim 23 Kirk teaches the method according to claim 22, wherein the set of operations includes: ranking each topic vector of the plurality of topic vectors based on a similarity to one or more topic vectors provided from a corpus of previous emails (a target n-gram may be identified from the set of n-grams based upon the target n-gram having an assigned probability exceeding a threshold, see par. [0051]); 
and formulating the subject line suggestion based on populating the selected template with a topic vector having a higher ranking than other topic vectors of the plurality of topic vectors ( A content subject suggestion 812 for the content 808 may be generated based upon the target n-gram, see par. [0051]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656